NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JUL 25 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BENJAMIN FLORES SALDANA, AKA                     No.   20-71472
Benjamin Lopez,
                                                 Agency No. A095-764-164
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 13, 2022**
                               San Francisco, California

Before: BYBEE, CALLAHAN, and COLLINS, Circuit Judges.

      Petitioner Benjamin Flores Saldana is a citizen of Mexico. Flores Saldana

appeals the denial of a motion to reconsider relating to his application for

immigration relief. We deny the petition.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Flores Saldana unlawfully came to the United States in 1993 as a ten-year-

old child. In 2007, Flores Saldana returned to Mexico and began trying to secure

legal status to reside in the United States. In 2014, Flores Saldana and his family

attempted to reenter the United States. Flores Saldana was taken into custody and

served with a Notice to Appear.

      After he was released on bond and his hearing date was continued several

times, Flores Saldana failed to appear at a hearing in October 2015, leading the

immigration judge (“IJ”) to issue an order removing him in absentia. Flores

Saldana filed a motion to rescind that order, which was granted, and a new hearing

date was set.

      The hearing was eventually held in December 2017. There, the IJ told Flores

Saldana that “all [immigration] relief applications and documents in support” were

due by March 2, 2018. The IJ warned Flores Saldana that “failure to timely file the

aforementioned documents will result in the conclusion that such applications are

abandoned.”

      Despite these warnings, Flores Saldana did not submit any applications for

immigration relief or protection from removal by the March 2018 deadline. A few

days after the deadline, the IJ found that any applications for relief were

abandoned, canceled Flores Saldana’s future immigration merits hearing, and

ordered Flores Saldana’s removal.



                                          2
      Flores Saldana did not appeal this removal order. Instead, in April 2018, he

filed a motion to reopen. Flores Saldana acknowledged his failure to meet

deadlines. But he argued that (1) he had recently married a U.S. citizen and he was

seeking an adjustment of status; and (2) his attorney had health issues that had

prevented him from completing the application. The IJ concluded that the motion

was not adequately supported by documentary evidence. The IJ also noted that

Flores Saldana had been expressly warned about the consequences of failing to file

his applications on time. The IJ observed that Flores Saldana’s attorney

“repeatedly rendered ineffective assistance of counsel throughout [the] removal

proceedings,” but found that Flores Saldana had not satisfied the requirements for

bringing an ineffective assistance of counsel claim. The IJ denied the motion to

reopen.

      Flores Saldana did not appeal this denial of his motion to reopen. Instead, he

filed a two-page motion to reconsider seeking to submit medical records relating to

his attorney’s health issues. The IJ denied this motion and the Board upheld the

denial on appeal.

      Flores Saldana timely appealed the BIA’s decision on his motion to

reconsider to this court. He now argues that (1) the IJ erred by finding any

applications abandoned; (2) the BIA erred by concluding that the murder of Flores

Saldana’s father-in-law in Mexico did not constitute past persecution; and (3) the



                                          3
BIA and IJ erred in determining that Flores Saldana had not established prima facie

eligibility for asylum relief. The government responds by noting that Flores

Saldana did not appeal the IJ’s removal order or the motion to reopen and that

Flores Saldana has failed to satisfy the demanding standard applicable to appellate

review of a motion to reconsider.

      “A motion to reconsider addresses whether an IJ made errors of law or

fact . . . .” Ayala v. Sessions, 855 F.3d 1012, 1020 (9th Cir. 2017). The motion

must “specify [those] errors of law or fact in the previous order and . . . be

supported by pertinent authority.” 8 U.S.C. § 1229a(c)(6)(C).

      Here, Flores Saldana’s counsel did not satisfy this standard in either his

motion to reconsider or his opening brief in this court. His motion to reconsider is

only two pages long and focuses on Flores Saldana’s counsel’s poor health.

Though his opening brief is longer, it focuses on the general right to file for asylum

and the merits of Flores Saldana’s own request for immigration relief, rather than

the standard applicable to motions to reconsider. Like the motion to reconsider,

Flores Saldana’s brief also neglects to identify any specific errors of law or fact

purportedly made by the IJ.

      The petition is DENIED.




                                           4